Exhibit 10.39

The Goldman Sachs Group, Inc.

SIGNATURE CARD FOR          AWARDS (ASIA) AND THE BNY MELLON CUSTODY ACCOUNT

AND CONSENT TO RECEIVE ELECTRONIC DELIVERY

IMPORTANT: PLEASE REVIEW, EXECUTE AND RETURN THIS FORM TO: EQUITY COMPENSATION

(DIVISION OF HCM), 200 WEST STREET, 14TH FLOOR, NEW YORK, NY 10282.

YOU MUST PROPERLY EXECUTE THIS FORM TO ACKNOWLEDGE ACCEPTANCE OF THE TERMS

AND CONDITIONS OF YOUR AWARD(S) AND RELATED MATTERS.

 

1. I have received and agree to be bound by The Goldman Sachs Amended and
Restated Stock Incentive Plan (the “SIP”) and the Award Agreement(s) applicable
to me in connection with the          Award(s) (the “Award(s)”) that I have been
granted by the Firm (as defined in the SIP). I confirm that I have accepted the
Award(s) subject to the terms and conditions contained in the SIP and the Award
Agreement(s), including, but not limited to, the requirement that disputes
relating to the Award(s) and the Award Agreement(s) be decided through
arbitration in New York City and be governed by New York law. For the avoidance
of doubt, references to a “share” or “Share” herein mean a share of the common
stock of The Goldman Sachs Group, Inc. (“GS Inc.”) and, where applicable,
deliveries of cash or other property in lieu thereof.

As a condition of this grant, I understand that the Award(s) (as well as any
other award that the Firm may grant to me under the SIP) is/are subject to other
governing law provisions (as outlined in this signature card (the “Signature
Card”), in the current or otherwise then current Award Summary (as defined
below) or otherwise as may be required under applicable law) and, as a condition
to receiving such awards, I agree to be bound thereby. I also understand that
the Firm may grant to me other awards under the SIP that also may contain (among
other terms and conditions) arbitration and other governing law provisions and,
as a condition to receiving such awards, I agree to be bound thereby. As a
condition of this grant, I agree to provide upon request an appropriate
certification regarding my U.S. tax status on Form W-8BEN, Form W-9, or other
appropriate form, and I understand that failure to supply a required form may
result in the imposition of backup withholding on certain payments I receive
pursuant to this grant.

I understand and acknowledge that I am agreeing to arbitrate all claims, in
accordance with the arbitration procedure set forth in the Award Agreement(s).
The Award Agreement(s) does not include an agreement to arbitrate claims on a
collective or class basis. It is explicitly agreed that, to the fullest extent
permitted by applicable law, no arbitrator shall have the authority to consider
class or collective claims, to order consolidation or to join different
claimants or grant relief other than on an individual basis to the individual
claimant involved.

I irrevocably grant full power and authority to GS Inc. to register in its name,
or that of any designee, any and all Restricted Shares (as defined in the
applicable Award Agreement), Shares at Risk (as defined in the applicable Award
Agreement) or other shares of GS Inc. common stock that have been or may be
delivered to me subject to transfer restrictions or forfeiture provisions, and I
irrevocably authorize GS Inc., or its designee, to sell, assign or transfer such
shares to GS Inc. or such other persons as it may determine in the event of a
forfeiture of such shares pursuant to any agreement with GS Inc.

Further, as a condition of this grant, if I am a person who has worked in the
United Kingdom at any time during the earnings period relating to any award
under the SIP, as determined by the Firm, when requested and as directed by the
Firm, I will agree to a Joint Election under s431 ITEPA 2003 of the laws of the
United Kingdom for full or partial disapplication of Chapter 2 Income Tax
(Earnings and Pension) Act 2003 under the laws of the United Kingdom and will
sign and return such election in respect of all future deliveries of Shares
underlying the Award(s) and any previous grants made to me under the SIP and
understand that the Firm intends to meet its delivery obligations in Shares with
respect to my Award(s), except as may be prohibited by law or described in the
accompanying Award Agreement(s) or supplementary materials.

If I have worked in Switzerland at any time during the earnings period relating
to the Award(s) granted to me as determined by the Firm, (i) I acknowledge that
my Award(s) are subject to tax in accordance with the rulings and method of
calculation of taxable values to be agreed by the Firm with the Federal and/or
Zurich/Geneva cantonal/communal tax authorities or as otherwise directed by the
Firm, and (ii) I hereby agree to be bound by any rulings agreed by the Firm in
respect of any Award(s), which is expected to result in taxation at the time of
delivery of Shares, and (iii) I undertake to declare and make a full and
accurate income tax declaration in respect of my Award(s) in accordance with the
above ruling or as directed by the Firm.

I understand and acknowledge that any transfer provisions (including, where
applicable, escrow and other similar provisions, but specifically excluding any
transfer restrictions imposed on any Award(s) in the Award Agreement(s) or the
SIP) in the SIP or related documents will not apply to me (i) to the extent that
the applicability of those provisions would affect the availability of relevant
exemptions or tax favorable treatment, or (ii) otherwise in circumstances
determined by the Firm in its sole discretion.

2. [I have read and understand the Firm’s “Notice Periods for Recipients of
Year-End Equity-Based Awards” policy (the “Notice Policy”) available through the

HR Workways® link on GSWeb or as otherwise provided to me, pursuant to which I
am required to provide certain specified advance notice of my intent to leave
employment with the Firm. By executing this form, I am agreeing to be bound by
the Notice Policy as in effect from time to time and, where applicable, am
agreeing to a permanent change in the terms and conditions of my employment. I
agree to this change in consideration of my continued employment with the Firm
and the Firm’s offer of the Award(s). I understand that the Notice Policy
requires me, among other things, to provide my employing entity with advance
written notice of my intention to leave employment with the Firm as follows:

 

  •  

In the Americas: 60 days in advance of my termination date;

 

  •  

In Europe, the Middle East, Africa and India: 90 days in advance of my
termination date; and

 

  •  

In Japan and Asia Ex-Japan (including Australia and New Zealand and excluding
India): 90 days in advance of my termination date if I am a Vice President or an
Executive Director; 60 days in advance of my termination date in all other
cases.

If, under local law or my contract of employment (for example, a Managing
Director Agreement), I have a notice requirement that is longer than those
specified above, I understand that the longer notice period will apply. I also
understand that if my employment is subject to a probation period, the Notice
Policy applies only if notice of termination is given after the probation period
has ended.

I understand that if I fail to comply in any respect with the Notice Policy, I
will have failed to meet an obligation I have under an agreement with the Firm,
as a result of which the Firm may have certain legal and equitable rights and
remedies, including, without limitation, forfeiture of the Award(s) and any
other awards granted to me under the SIP. The Firm may forfeit such Award(s) for
violation of the Notice Policy irrespective of whether this agreement
constitutes a legally recognized permanent change to my terms and conditions of
employment, and irrespective of whether applicable law permits me to make a
payment in lieu of notice. In addition, the Firm may seek an order or injunction
from a court or arbitration panel to stop a breach and may also seek other
permissible remedies. The Firm may hold me personally liable for any damages it
suffers as a result of the breach.

This agreement concerning my notice period is being made for and on behalf of my
Goldman Sachs employing entity, and implementation of the Notice Policy does not
create an employment relationship between me and GS Inc.]

3. I have read and understand the Firm’s hedging and pledging policies
(including, without limitation, the Firm’s “Policies With Respect to
Transactions Involving GS Shares, Equity Awards and GS Options by Persons
Affiliated with GS Inc.”), and agree to be bound by them (with respect to the
Award(s) and any prior awards under the SIP), both during and following my
employment with the Firm.

4. If a custody account is required, I request that The Bank of New
York Mellon (“BNY Mellon”) (successor in interest to Mellon Bank, N.A.) open a
custody account for me as described in the enclosed Custody Agreement
among BNY Mellon (as successor in interest to Mellon Bank, N.A.), GS Inc., and
myself. I have received and agree to be bound by the Custody Agreement (or any
other such custody agreement previously entered into by me or on my behalf),
including the applicable restrictions on transfers, pledges and withdrawals of
Shares, the provisions permitting the Firm to monitor my custody account, and
the limitations on the liability of BNY Mellon and the Firm. I also agree to
open an account with any other custodian or broker selected by the Firm, if the
Firm, in its sole discretion, requires me to open an account with such custodian
or broker as a condition to delivery of Shares underlying the Award(s).

5. If the Firm advanced or loaned me funds to pay certain taxes (including
income taxes and Social Security, or similar contributions) in connection with
the Award(s) (or does so in the future), and if I have not signed a separate
loan agreement governing repayment, I authorize the Firm to withhold from my
compensation any amounts required to reimburse it for any such advance or loan
to the extent permitted by applicable law.

I understand and agree that, if I leave the Firm, I am required immediately to
repay any outstanding amount. I further understand and agree that the Firm has
the right to offset, to the extent permitted by the Award Agreement and
applicable law (including Section 409A of the U.S. Internal Revenue Code of
1986, as amended, which limits the Firm’s ability to offset in the case of
United States taxpayers under certain circumstances), any outstanding amounts
that I then owe the Firm against its delivery obligations under the Award(s) or
against any

 



--------------------------------------------------------------------------------

other amounts the Firm then owes me. I understand that the delivery of Shares
pursuant to the Award(s) is conditioned on my satisfaction of any applicable
taxes or Social Security contributions (collectively referred to as “tax” or
“taxes” for purposes of the SIP and all related documents) in accordance with
the SIP. To the extent permitted by applicable law, the Firm, in its sole
discretion, may require me to provide amounts equal to all or a portion of any
Federal, State, local, foreign or other tax obligations imposed on me or the
Firm in connection with the grant, vesting or delivery of the Award(s) by
requiring me to choose between remitting such amount (i) in cash (or through
payroll deduction or otherwise), (ii) in the form of proceeds from the Firm’s
executing a sale of Shares delivered to me pursuant to the Award(s) or (iii) as
otherwise permitted in the Award Agreement(s). However, in no event shall any
such choice or the choice specified in paragraph [5][6], below, determine, or
give me any discretion to affect, the timing of the delivery of Shares or
payment of tax obligations.

6. If I am an individual with separate employment contracts (at any time during
and/or after the Firm’s          fiscal year), I acknowledge and agree that the
Firm may, in its sole discretion, require (to the extent permitted by applicable
law) that I provide for a reserve in an amount the Firm determines is advisable
or necessary in connection with any actual, anticipated or potential tax
consequences related to my separate employment contracts by requiring me to
choose between remitting such amount (i) in cash (or through payroll deductions
or otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale
of Shares delivered to me pursuant to the Award(s) (or any other of my awards
outstanding under the SIP).

7. In connection with any Award Agreement or other interest I may receive in the
SIP or any Shares that I may receive in connection with the Award(s) or any
award I have previously received or may receive, or in connection with any
amendment or variation thereof or any documents listed in paragraph 8, I hereby
consent to (a) the acceptance by me of the Award(s) electronically, (b) the
giving of instructions in electronic form whether by me or the Firm, and (c) the
receipt in electronic form at my email address maintained at Goldman Sachs or
via Goldman Sachs’ intranet site (or, if I am no longer employed by the Firm, at
such other email address as I may specify, or via such other electronic means as
the Firm and I may agree) all notices and information that the Firm is required
by law to send to me in connection therewith including, without limitation, any
document (or part thereof) constituting part of a prospectus covering securities
that have been registered under the U.S. Securities Act of 1933, the information
contained in any such document and any information required to be delivered to
me under Rule 428 of the U.S. Securities Act of 1933, including, for example,
the annual report to security holders or the annual report on Form 10-K of GS
Inc. for its latest fiscal year, and that all prior elections that I may have
made relating to the delivery of any such document in physical form are hereby
revoked and superseded. I agree to check Goldman Sachs’ intranet site (or, if I
am no longer employed by the Firm, such other electronic site as the Firm and I
may agree) periodically as I deem appropriate for any new notices or information
concerning the SIP. I understand that I am not required to consent to the
receipt of such documents in electronic form in order to receive the Award(s)
and that I may decline to receive such documents in electronic form by
contacting Equity Compensation (division of HCM), 200 West Street, 14th Floor,
New York, NY 10282, telephone (212) 357-1444, which will provide me with hard
copies of such documents upon request. I also understand that this consent is
voluntary and may be revoked at any time on three business days’ written notice.

8. I hereby acknowledge that I have received in electronic form in accordance
with my consent in paragraph [6][7] the following documents:

 

  •  

The Goldman Sachs Amended and Restated Stock Incentive Plan;

 

  •  

Summary of The Goldman Sachs Amended and Restated Stock Incentive Plan;

 

  •  

Custody Agreement with BNY Mellon;

 

  •  

The          Annual Report for The Goldman Sachs Group, Inc.;

 

  •  

The annual report on Form 10-K for The Goldman Sachs Group, Inc. for the fiscal
year ended December 31,         ;

 

  •  

The Award Agreement(s); and

 

  •  

Summaries of the Award(s) (“Award Summary”).

9. I expressly authorize any appropriate representative of the Firm to make any
notifications, filings or remittances of funds that may be required in
connection with the SIP or otherwise on my behalf. Further, if I am an employee
who is resident in South Africa at a relevant time, by accepting my Award(s), I
expressly authorize any appropriate representative of the Firm to make any
required notification on my behalf to the Reserve Bank of South Africa (or its
authorized dealer) in relation to my participation in the SIP and to any
acquisition of Shares for no consideration under the SIP or other similar filing
that may otherwise be required in South Africa. I acknowledge that any such
authorization is effective from the date of acceptance of my Award(s) until such
time as I expressly revoke the authorization by written notice to any
appropriate representative of the Firm. I understand that this authorization
does not create any obligation on the Firm to deal with any such notifications,
filings or remittances of funds that I may be required to make in connection
with the SIP and I accept full responsibility in this regard.

10. The granting of the Award(s), the delivery of the underlying Shares and any
subsequent dividends or dividend equivalent payments, and the receipt of any
proceeds in connection with the Award(s) may result in legal or regulatory
requirements in some jurisdictions. I understand and agree that it is my
responsibility to ensure that I comply with any legal or regulatory requirements
in respect of the Award(s).

11. I confirm that I have filed all tax returns that I am required to file and
paid all taxes I am required to pay with respect to awards previously granted to
me by the Firm, and I agree, with respect to both the Award(s) as well as awards
previously granted to me by the Firm, to file all tax returns I am required to
file and to pay all taxes I am required to pay.

Consent to Data Collection, Processing and Transfers:

I understand and agree that in connection with the SIP and any other Firm
benefit plan (the “Programs”), to the extent permitted under the laws of the
applicable jurisdiction, the Firm may collect, process, transfer/transmit
(internationally), and use various data that is personal to me, including my
name, address, work location, hire date, Social Security or Social Insurance or
taxpayer identification number (required for tax purposes), type and amount of
SIP or other benefit plan award, citizenship or residency (required for tax
purposes) and other similar information reasonably necessary for the
administration of such Programs (collectively referred to as “Information”) and
provide such Information to its affiliates and BNY Mellon (and its affiliates)
or any other service provider, whether in the United States or elsewhere, as is
reasonably necessary for the administration of the Programs and under the laws
of these jurisdictions. I understand that, in certain circumstances, foreign
courts, law enforcement agencies or regulatory agencies may be entitled to
access the Information. I understand that, unless I explicitly authorize
otherwise, the Firm, its affiliates and its service providers (through their
respective employees in charge of the relevant electronic and manual processing)
will collect, process, transfer/transmit (internationally), and use this
Information only for purposes of administering the Programs. I understand that,
in the United States and in other countries to which such Information may be
transferred for the administration of the Programs, the level of data protection
is not equivalent to data protection standards in the member states of the
European Union, Canada or certain Canadian provinces or my home country. I
understand that, upon request, to Equity Compensation (division of HCM), 200
West Street, 14th Floor, New York, NY 10282, telephone (212) 357-1444, to the
extent required under the laws of the applicable jurisdiction, I may have access
to and obtain communication of the Information and may exercise any of my rights
in respect of such Information, including objecting to the collecting,
processing, (international) transfer/transmission, and any use of the
Information and requesting that the Information be corrected (if wrong),
completed or clarified (if incomplete or equivocal), or erased (if cannot
legally be collected or kept). Upon request, to the extent required under the
laws of the applicable jurisdiction, Equity Compensation (division of HCM) will
also provide me, free of charge, with a list of all the service providers used
in connection with the Programs at the time of request. I understand that, if I
refuse to authorize the collecting, processing, use and (international)
transfer/transmission of the Information consistent with the above, I may not
benefit from the Programs. I authorize the collecting, processing, use and
(international) transfer/transmission of the Information consistent with the
above for the period of administration of the Programs. In particular, I
authorize (within the limits described above): (i) the data processing by the
Firm (which means GS Inc. and its subsidiaries and affiliates); (ii) the data
processing by BNY Mellon and its affiliates; (iii) the data processing by the
Firm’s other service providers; and (iv) the data transfer to the United States
and other countries. A list of the Firm’s international offices and countries to
which data that is personal to me can be transferred is set forth at
http://www2.goldmansachs.com/who-we-are/locations/index.html. I further
acknowledge that the Information may be retained by the aforementioned persons
beyond the period of administration of the Programs to the extent permitted
under the laws of the applicable jurisdiction and I so authorize.

[NON-COMPETITION AND NON-SOLICITATION RESTRICTIONS FOR EMPLOYEES PROVIDING
SERVICES IN ASIA

In addition to and without limiting any provisions in the SIP or the applicable
Award Agreement(s) (including without limitation the Award vesting, delivery,
forfeiture, termination or repayment provisions) unless provided otherwise in
the Restrictions, if I am providing services to the Firm in Asia or to BGH, in
view of my importance to the Firm and/or BGH, I hereby agree to and acknowledge
the following:

(a) I hereby agree that the Firm or BGH would likely suffer significant harm
from me competing with the Firm or BGH for some period of time after my
employment ends. Accordingly, I hereby agree that I will not, without the
written consent of the Firm or BGH, during the Restricted Period in the
Geographic Area:

(i) form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Covered Competitive Enterprise; or

(ii) associate (including, but not limited to, association as an officer,
employee, partner, director, consultant, agent or advisor) with any Covered
Competitive Enterprise and in connection with such association engage in, or
directly or indirectly manage or supervise personnel engaged in, any activity:

A. which is similar or substantially related to any activity in which I was
engaged, in whole or in part, at the Firm or BGH,

 

 

-2-



--------------------------------------------------------------------------------

B. for which I had direct or indirect managerial or supervisory responsibility
at the Firm or BGH, or

C. which calls for the application of the same or similar specialized knowledge
or skills as those utilized by me in my activities with the Firm or BGH,

at any time during the one-year period immediately prior to the end of the Asia
Service Period, and, in any such case, irrespective of the purpose of the
activity or whether the activity is or was in furtherance of advisory, agency,
proprietary or fiduciary business of either the Firm or BGH or the Covered
Competitive Enterprise.

(By way of example only, this provision precludes an “advisory” investment
banker from joining a leveraged-buyout firm, a research analyst from becoming a
proprietary trader or joining a hedge fund, or an information systems
professional from joining a management or other consulting firm and providing
information technology consulting services or advice to any Covered Competitive
Enterprise, in each case without the written consent of the Firm or BGH.)

(b) I hereby agree that during the Restricted Period, I will not, in any manner,
directly or indirectly, (1) Solicit a Covered Client to transact business with a
Covered Competitive Enterprise or to reduce or refrain from doing any business
with the Firm or BGH, or (2) interfere with or damage (or attempt to interfere
with or damage) any relationship between the Firm or BGH and a Covered Client.

(c) I hereby agree that during the Restricted Period, I will not, in any manner,
directly or indirectly:

(i) Solicit any Covered Personnel to resign from the Firm or BGH or to apply for
or accept employment, consultancy, partnership, membership or similar status
with a Covered Competitive Enterprise;

(ii) hire or participate in the hiring of any Covered Personnel (whether as an
employee, consultant, or otherwise) by a Covered Competitive Enterprise;

(iii) participate in the decision to offer Covered Personnel employment,
consultancy, admission into partnership, membership or similar status with a
Covered Competitive Enterprise; or

(iv) participate in the identification of Covered Personnel for potential
hiring, consultancy or admission into partnership, membership or similar status
with a Covered Competitive Enterprise.

I acknowledge that I will have violated this provision if, during the Restricted
Period, any Covered Personnel are Solicited, hired, made a consultant or are
accepted into partnership, membership or similar status:

(i) by any Covered Competitive Enterprise which I form, which bears my name, or
in which I am a partner, a member or have similar status, or in which I possess
or control a greater than de minimis equity ownership, voting or profit
participation; or

(ii) by any Covered Competitive Enterprise, and I have, or are intended to have,
direct or indirect managerial or supervisory responsibility for such Covered
Personnel.

(d) I acknowledge and agree that these Restrictions form part of my terms and
conditions of employment. I also acknowledge and agree that these Restrictions
supersede any part of any other agreement (which, for the avoidance of doubt,
excludes the SIP and the Award Agreement(s)), written or oral, that I am subject
to in respect of the same subject matter unless I am notified in writing to the
contrary.

(e) Prior to accepting employment with any other person or entity during the
Restricted Period, I will provide any prospective employer with written notice
of the Restrictions with a copy containing the prospective employer’s name and
contact information delivered simultaneously to the Firm.

(f) I understand that the Restrictions may limit my ability to earn a livelihood
in a business similar to the business of the Firm or BGH. I acknowledge that a
violation on my part of any of the Restrictions would cause immeasurable and
irreparable damage to the Firm or BGH. Accordingly, I agree that the Firm and/or
BGH will be entitled to injunctive relief in any court of competent jurisdiction
for any actual or threatened violation of any of the Restrictions in addition to
any other remedies it or they may have. In the event that I violate any of the
Restrictions, I acknowledge that the Restricted Period shall automatically be
extended by the period of time that I was in violation of the said
Restriction(s). I also acknowledge that a violation of any of the Restrictions
would constitute my failure to meet an obligation I have under an agreement
between me and the Firm that was entered into in connection with my employment
with the Firm and/or BGH, may be detrimental to the Firm and/or BGH and would
constitute “Cause” for purposes of any equity-based awards granted to me by the
Firm and/or BGH and will result in my forfeiting such equity-based awards.

(g) If any provision (or part of a provision) of the Restrictions is held by a
court of competent jurisdiction to be invalid, illegal or unenforceable (whether
in whole or in part), such provision will be deemed modified to the extent, but
only

to the extent, of such invalidity, illegality or unenforceability and the
remaining such provisions will not be affected thereby; provided, however, that
if any of the Restrictions are held by a court of competent jurisdiction to be
invalid, illegal or unenforceable because it exceeds the maximum time period
such court determines is acceptable to permit such provision to be enforceable,
such Restrictions will be deemed to be modified to the minimum extent necessary
to modify such time period in order to make such provision enforceable
hereunder.

(h) The promises contained in the Restrictions are provided by me for the
benefit of each Firm entity and BGH and I acknowledge and agree that each such
entity may independently enforce the Restrictions against me. Any benefit that I
give or am deemed to have given by virtue of the Restrictions is received
jointly and severally by each Firm entity (including, for the avoidance of
doubt, any Firm entity to which I provide services from time to time) and BGH.

(i) For the purposes of the Restrictions, GS Inc. enters into the SIP and Award
Agreement(s) applicable to me in connection with the Award(s) in its own
capacity and as agent for each other Firm entity and BGH. The consideration for
the promises in these Restrictions is given to me by GS Inc. on its own behalf
and on behalf of each other Firm entity (including, for the avoidance of doubt,
any Firm entity to which I provide services from time to time) and BGH.

(j) I acknowledge that the Restrictions set out in this clause are reasonable
and necessary for the protection of the legitimate interests of the Firm and/or
BGH, and that, having regard to those interests, such restrictions do not impose
an unreasonable burden on me.

(k) The Restrictions shall remain in full force and effect and survive the
termination of my employment for any reason whatsoever.

(l) If I am a Managing Director subject to a Goldman Sachs Group, Inc. Managing
Director Agreement, the Restrictions shall not apply to me.

(m) If I am a Private Wealth Management employee subject to an Employee
Agreement Regarding Confidential and Proprietary Information and Materials and
Non-Solicitation, I will be subject to the restrictions contained in clause
(a) of the Restrictions but will not be subject to the restrictions contained in
clauses (b) and (c) of the Restrictions. Nothing in the Restrictions will affect
the operation of the Employee Agreement Regarding Confidential and Proprietary
Information and Materials and Non-Solicitation.

(n) For the purposes of the Restrictions only, the following terms have the
following meanings:

“Asia” means each state and territory in Australia, Brunei, Hong Kong SAR,
India, Indonesia, Japan, Korea, Labuan, Macau SAR, Malaysia, Mongolia, New
Zealand, Papua New Guinea, the Philippines, the PRC, Singapore, Taiwan, Thailand
and Vietnam.

“Asia Service Period” means the period during which I am located in Asia and
contracted to provide services to a member of the Firm in Asia or BGH. For the
avoidance of doubt, the Asia Service Period does not end when I transfer to
another member of the Firm in Asia or BGH.

“BGH” means Beijing Gao Hua Securities Company Limited, its subsidiaries and
affiliates, and its or their respective successors.

“Covered Client” means any client or prospective client of the Firm or BGH
(i) to whom I provided services in the one year period immediately prior to the
end of the Asia Service Period, or (ii) for whom I transacted business in the
one year period immediately prior to the end of the Asia Service Period, or
(iii) whose identity became known to me in connection with my relationship with
or employment by the Firm or BGH in the one year period immediately prior to the
end of the Asia Service Period and with respect to whom I had access to
confidential information.

“Covered Competitive Enterprise” means a business enterprise that (i) engages in
any activity, or (ii) owns or controls a significant interest in any entity that
engages in any activity that, in either case, competes anywhere with any
activity in which the Firm or BGH is engaged. The activities covered by the
previous sentence include, without limitation, financial services such as
investment banking, public or private finance, lending, financial advisory
services, private investing (for anyone other than me and members of my family),
merchant banking, asset or hedge fund management, insurance or reinsurance
underwriting or brokerage, property management, or securities, futures,
commodities, energy, derivatives or currency brokerage, sales, lending, custody,
clearance, settlement or trading.

“Covered Extended Absence” means my absence from active employment for at least
180 days in any 12-month period as a result of my incapacity due to mental or
physical illness, as determined by the Firm or BGH (as applicable).

“Covered Personnel” means any Firm or BGH employee or consultant with whom I had
material contact or dealings in the one year period immediately prior to the end
of the Asia Service Period or in relation to whom I had access to confidential
information.

“Effective Date” means (i) if the termination is for cause or Covered Extended
Absence, the date on which such termination occurs; or (ii) if I repudiate my
employment contract, the date of repudiation as determined by the Firm or BGH
(as applicable).

 

 

-3-



--------------------------------------------------------------------------------

“Firm” means GS Inc., its subsidiaries and affiliates and its and their
respective successors.

“Geographic Area” means (i) the jurisdiction in Asia in which I am located as of
the date of execution of the Signature Card; and/or (ii) any other jurisdiction
in Asia in relation to which I have substantial product and/or geographical
market responsibilities in the one year period immediately prior to the end of
the Asia Service Period; and/or (iii) any other jurisdiction in Asia in relation
to which I have substantial employee managerial responsibilities in the one year
period immediately prior to the end of the Asia Service Period; and/or (iv) any
other jurisdiction in Asia in relation to which I provided services in the one
year period immediately prior to the end of the Asia Service Period.

“PRC” means, for the purpose of the Restrictions, the People’s Republic of
China, excluding Hong Kong SAR, Macau SAR and Taiwan.

“Restricted Period” means (i) in the event of the termination of my employment
with the Firm in Asia or BGH, the Asia Service Period including any notice
period applicable under the Notice Policy or, in the event I repudiate my notice
requirement or exercise any statutory right to shorten the notice period or if
my employment is terminated without notice, the Asia Service Period and the
period of time equivalent to my notice requirement commencing from the Effective
Date; or (ii) in the event of my employment with the Firm in Asia or BGH ending
by reason of the transfer of my employment to another member of the Firm outside
Asia, the Asia Service Period and the period of time equivalent to my notice
requirement commencing from the conclusion of the Asia Service Period; or
(iii) in the event of the termination of my secondment to the Firm in Asia or
BGH and assignment or transfer of my employment to another member of the Firm
outside Asia, the Asia Service Period and the period of time equivalent to my
notice requirement commencing from the conclusion of the Asia Service Period.

“Restrictions” means the non-competition and non-solicitation restrictions for
employees providing services in Asia as set out in (a) to (o) of this section of
the Signature Card.

“Solicit” means any direct or indirect communication of any kind whatsoever,
regardless of by whom initiated, inviting, advising, encouraging or requesting
any person or entity, in any manner, to take or refrain from taking any action.

(o) Notwithstanding paragraph 1 of this Signature Card, the Restrictions shall
be governed by and construed in accordance with the laws of the jurisdiction in
which I am located and providing services to the Firm at the date of execution
of the Signature Card. If I am located and providing services to the Firm in a
state or territory in Australia, the laws of the jurisdiction shall be New South
Wales. Notwithstanding paragraph 1, any Firm entity (including, for the
avoidance of doubt, any Firm entity to which I provide services from time to
time) or BGH may at any time elect to enforce the Restrictions in any competent
court of any jurisdiction determined by such entity.]

Other Legal Notices:

FOR ARGENTINA EMPLOYEES ONLY

This is a private offer. It is not subject to the supervision of the Comision
Nacional de Valores (CNV) or any other governmental authority in Argentina.

FOR AUSTRALIA EMPLOYEES ONLY

GS Inc. undertakes that it will, at any time until the Delivery Date, within a
reasonable period of you so requesting, provide you with a copy of the rules of
the SIP and/or the Australian dollar equivalent of the market price of GS Inc.’s
shares. This information may be obtained by sending a written request to Head of
Securities Compliance – Goldman Sachs Australia Pty Ltd.

Any advice given by GS Inc. in connection with the SIP is general advice only.
Nothing in the documentation is to be taken to constitute a recommendation or
statement of opinion that is intended to influence a person or persons in making
a decision to acquire any restricted stock units and you should consider
obtaining your own financial product and/or legal advice from an independent
person. The documentation does not take into account the objectives, financial
situation or needs of any particular person. Before acting on the information
contained in the documentation, or making a decision to participate, you should
seek professional advice as to whether participation is appropriate in light of
your personal circumstances.

Throughout the period in which you hold a Dividend Equivalent Right you may
obtain copies of all information filed by GS Inc. with the U.S. Securities and
Exchange Commission (“SEC”) which is accessible by GS Inc.’s shareholders and
the general public (“shareholder information”) by going to the SEC’s website
(www.sec.gov) or to the GS Inc. website, www.gs.com, and going to:
http://www2.goldmansachs.com/our-firm/investors/financials/index.html. In
addition, copies of any or all of these documents may be obtained free of charge
by sending a written request to the Head of Securities Compliance – Goldman
Sachs Australia Pty Ltd. You should be aware that shareholder information can
affect the value of your Dividend Equivalent Rights from time to time.

FOR BRAZIL EMPLOYEES ONLY

Please note that the offer of an award under the SIP does not constitute a
public offer in Brazil, and therefore it is not subject to registration with the
Brazilian authorities.

According to Brazilian regulations, individuals resident in Brazil must inform
the Central Bank of Brazil yearly the amounts of any nature, the assets and
rights (including cash and other deposits) held outside of the Brazilian
territory. Please consult your own legal counsel on the terms and conditions for
presentation of such information.

By accepting the Award(s), you acknowledge that the Firm has provided you with
Portuguese translations of the Award Summary, Award Agreement and Signature
Card, but that the original English versions of these documents control. (Ao
aceitar esta outorga, Você reconhece que a Empresa Ihe disponibilizou a versão
em português do Award Summary, do Award Agreement e do Signature Card; porém a
versão original em inglês desses documentos prevalecerá.)

FOR CANADA EMPLOYEES IN QUEBEC ONLY

By accepting the Award(s), you acknowledge and agree that you and the Firm
expressly wish that all documents related to the Award(s) (including, without
limitation, the SIP, this Signature Card, the Award Agreement and the Award
Summary) be in English only.

En acceptant le ou les octrois, vous reconnaissez et acceptez que les parties
souhaitent expressément que tous les documents se rapportant à l’octroi ou aux
octrois (incluant, sans limité la généralité de ce qui précède, le document du
régime, cette carte de signature, la convention d’octroi et le sommaire
d’octroi) soient en anglais seulement.

FOR THE PEOPLE’S REPUBLIC OF CHINA EMPLOYEES ONLY

All documentation in relation to the Award(s) is intended for your personal use
and in your capacity as an employee of the Firm (and/or its affiliate) and is
being given to you solely for the purpose of providing you with information
concerning the Award(s) which the Firm may grant to you as an employee of the
Firm (and/or its affiliate) in accordance with the terms of the SIP, this
documentation and the applicable Award Agreement(s). The grant of the Award(s)
has not been and will not be registered with the China Securities Regulatory
Commission of the People’s Republic of China pursuant to relevant securities
laws and regulations, and the Award(s) may not be offered or sold within the
mainland of the People’s Republic of China by means of any of the documentation
in relation to the Award(s) through a public offering or in circumstances which
require a registration or approval of the China Securities Regulatory Commission
of the People’s Republic of China in accordance with the relevant securities
laws and regulations.

You agree that notwithstanding anything to the contrary under the SIP or the
Award Agreement(s), the Award(s) may be settled in cash in Renminbi or such
other currency, payable by your employing entity in the mainland of the People’s
Republic of China or such other entity, in each case, as may be determined by
the Firm in its sole discretion.

FOR FRANCE EMPLOYEES ONLY

Disclaimer: The current Award(s) is not covered by any prospectus which is the
subject of the AMF’s approval. Grantees can only receive this award for their
own account (“compte propre”) in the conditions laid down by articles D. 411-1,
D. 411-2, D.411-3, D.411-4, D. 744-1, D. 754-1 and D. 764-1 of the French
Monetary and Financial Code. Any direct or indirect dissemination into the
public of the financial instruments acquired can only take place within the
conditions of articles L. 411-1, L. 411-2, L. 412-1 and L. 621-8 -to L. 621-8-3
of the French Monetary and Financial Code.

By accepting the Award(s), you acknowledge that the Firm has provided you with
French translations of the Award Summary, Award Agreement and Signature Card,
but that the original English versions of these documents control.

The provisions of the Award Agreement will apply only in respect of the year to
which the Award Agreement relates and will not in any circumstances create any
right or entitlement to you for any future fiscal years.

Avertissement: La présente attribution ne donne pas lieu à un prospectus soumis
au visa de l’Autorité des marchés financiers. Les personnes qui y participent ne
peuvent le faire que pour compte propre dans les conditions fixées par les
articles D. 411-1, D. 411-2, D.411-3, D.411-4, D. 744-1, D. 754-1 et D. 764-1 du
Code monetaire et financier. La diffusion, directe ou indirecte, dans le public
des instruments financiers ainsi acquis, ne peut être réalisée que dans les
conditions prévues aux articles L. 411-1, L. 411-2 L. 412-1 et L. 621-8 à L.
621-8-3 du Code monétaire et financier.

En acceptant cet octroi, vous reconnaissez que la Société vous a transmis une
version français de l’Award Summary (Résumé de l’Octroi), l’Award Agreement
(Contrat d’Octroi) et de la Signature Card (Carte de Signature), mais que seule
la version originale en langue anglaise fait foi.

 

 

-4-



--------------------------------------------------------------------------------

Les dispositions de l’Accord de prime s’appliquent uniquement à l’année
concernée par l’Accord de prime et ne créent en aucune circonstance tous droits
ou habilitations s’agissant des années fiscales à venir.

FOR GERMANY EMPLOYEES ONLY

The Award(s) are offered to you by GS Inc. in accordance with the terms of the
SIP which are summarized in the Award Summary. More information about GS Inc. is
available on www.gs.com. You are being offered the Award(s) under the SIP in
order to provide an additional incentive and to encourage employee share
ownership and so increase your interest in the Firm’s success. Please refer to
the section entitled Shares Available for Awards in the SIP for information on
the maximum number of GS Inc. shares that can be offered under the SIP. The
obligation to publish a prospectus under the Prospectus Directive does not apply
to the offer because of Article 4(1)(e) of that directive. This document is not
a prospectus within the meaning of that directive.

Die Prämien werden Ihnen von der GS Inc. nach den in der Prämienübersicht
aufgeführten Bestimmungen des Erwerbsplans angeboten. Weitere Informationen über
GS Inc. finden Sie unter www.gs.com. Die Prämien werden Ihnen im Rahmen des
Erwerbsplans zu Ihrer Motivation angeboten und um Sie durch das Halten von
Aktien am Erfolg des Unternehmens teilhaben zu lassen. Informationen zur Anzahl
der im Rahmen des Plans angebotenen GS Inc.-Aktien entnehmen Sie bitte dem
Abschnitt Shares Available for Awards (Als Prämien erhältliche Aktien) im
Erwerbsplan. Es besteht auf Grund von Artikel 4(1)(e) der Prospektrichtlinie für
dieses Angebot keine Verpflichtung zur Veröffentlichung eines
Emissionsprospekts. Dieses Dokument ist kein Prospekt im Sinne dieser
Richtlinie.

FOR HONG KONG EMPLOYEES ONLY

WARNING:

The contents of this document have not been reviewed by any regulatory authority
in Hong Kong. You are advised to exercise caution in relation to the offer. If
you are in doubt about any of the contents of this document, you should obtain
independent professional advice.

By accepting the Award(s), you acknowledge and accept that you will not be
permitted to transfer awards to persons who fall outside the definition of
‘qualifying persons’ in the Companies Ordinance (i.e., a person who is not a
current or former director, employee, officer, consultant of the Firm or a
person other than the offeree’s wife, husband, widow, widower, child or
step-child under the age of 18 years, or as otherwise defined), even if
otherwise permitted under the SIP or any of the related documents.

FOR INDIA EMPLOYEES ONLY

This website does not invite offers from the public for subscription or purchase
of the securities of any body corporate under any law for the time being in
force in India. The website is not a prospectus under the applicable laws for
the time being in force in India. GS Inc. does not intend to market, promote,
invite offers for subscription or purchase of the securities of any body
corporate by this website. The information provided on this website is for the
record only. Any person who subscribes or purchases securities of any body
corporate should consult his own investment advisers before making any
investments. GS Inc. shall not be liable or responsible for any such investment
decision made by any person.

FOR INDONESIA EMPLOYEES ONLY

By accepting the Award(s), you acknowledge that the Firm has provided you with
Bahasa Indonesia translations of the Award Summary, Award Agreement and
Signature Card, but that the original English versions of these documents
control.

Dengan menerima Putusan, Anda menyatakan bahwa Perusahaan telah memberikan Anda
terjemahan Bahasa Indonesia dari Ikhtisar Putusan, Perjanjian Putusan dan
Perjanjian dengan Tanda Tangan, tapi versi asli dalam Bahasa Inggris dari
dokumen-dokumen ini tetap mengendalikan.

FOR ITALY EMPLOYEES ONLY

No person resident or located in Italy other than the original recipients of
this document and any other document related to the Award(s) may rely on such
documents or their content. The offer of the Award(s) under the SIP (and the
delivery of underlying shares) is exempted from prospectus requirements under
Italian securities legislation.

Under Italian rules, Italian taxpayers must report in their annual tax return
the value of any financial instruments held abroad at year-end if, at any time
during the year, the aggregate amount of their overall off-shore investments
(such as financial and real estate assets) exceeds Euro 10,000. Please consult
your own advisors regarding the terms and conditions of this reporting
obligation.

FOR MONACO EMPLOYEES ONLY

By accepting your Award(s), you expressly renounce the jurisdiction of Monaco
(and, if applicable, France and notably the application of articles 14 and 15 of
the French Civil Code) in connection with any dispute relating to your Award(s).

FOR NEW ZEALAND EMPLOYEES ONLY

The Financial Markets Authority in New Zealand has issued the Securities Act
(Overseas Employee Share Purchase Schemes) Exemption Notice 2002 (Notice), which
sets out the way in which GS Inc. can offer you securities under the SIP. In
accordance with the requirements of the Notice, the following information has
been made available to you:

 

1. GS Inc.’s most recent annual report on
http://www2.goldmansachs.com/our-firm/investors/financials/index.html.

 

2. The SIP documentation (which constitutes the current rules of the employee
share purchase scheme for the purposes of the Notice) on
https://hcm.web.gs.com/newaward.

 

3. A copy of the Award Agreement on https://hcm.web.gs.com/newaward.

 

4. GS Inc.’s most recent published financial statements on
http://www2.goldmansachs.com/our-firm/investors/financials/index.html.

You may request copies of the documents listed above free of charge from Head of
Securities Compliance – Goldman Sachs Australia Pty Ltd.

FOR POLAND EMPLOYEES ONLY

The Award(s) are offered to you by GS Inc. in accordance with the terms of the
SIP which are summarized in the Award Summary. More information about GS Inc. is
available on www.gs.com. You are being offered Award(s) under the SIP in order
to provide an additional incentive and to encourage employee share ownership and
so increase your interest in the Firm’s success. Please refer to the section
entitled Shares Available for Awards in the SIP for information on the maximum
number of GS Inc. shares that can be offered under the SIP. The obligation to
publish a prospectus under the Prospectus Directive does not apply to the offer
because of Article 4(1)(e) of that directive.

The Goldman Sachs Group, Inc. („GS Inc.”) przyznaje Państwu Premię (premie)
zgodnie z warunkami Motywacyjnego Programu Akcji Pracowniczych opisanymi w
Ogólnych Warunkach Przyznania Premii. Więcej informacji na temat GS Inc. można
uzyskać na stronie www.gs.com. Oferowana Państwu na podstawie Motywacyjnego
Programu Akcji Pracowniczych Premia ma stanowić dodatkową motywację i rozwijać
akcjonariat pracowniczy a w konsekwencji zwiększyć Państwa zaangażowanie w
sukces Firmy. Prosimy zapoznać się z działem zatytułowanym Akcje dostępne w
ramach Premii w Motywacyjnym Programie Akcji Pracowniczych, w celu uzyskania
informacji na temat maksymalnej liczby akcji GS Inc. oferowanych na podstawie
Motywacyjnego Programu Akcji Pracowniczych. Obowiązek publikowania prospektu
wynikający z Dyrektywy w Sprawie Prospektu Emisyjnego nie ma zastosowania do
niniejszej oferty, ze względu na brzmienie art. 4 ust. 1 lit. (e) wskazanej
powyżej dyrektywy.

FOR RUSSIA EMPLOYEES ONLY

None of the information contained in the documents referred to in paragraph 8 of
this Signature Card or in this Signature Card constitutes an advertisement of
the Award(s) in Russia and must not be passed on to third parties or otherwise
be made publicly available in Russia. The Award(s) have not been and will not be
registered in Russia and are not intended for “placement” or “public
circulation” in Russia.

FOR SAUDI ARABIA EMPLOYEES ONLY

The Award(s) are offered to you on behalf of Goldman Sachs Saudi Arabia,
Commercial Registration Number 1010256672, 25th Floor, Kingdom Tower, Post
Office Box 52969, Riyadh 11573, Saudi Arabia. The SIP documents may not be
distributed in the Kingdom except to such persons as are permitted under the
Offers of Securities Regulations issued by the Capital Market Authority. The
Capital Market Authority does not make any representation as to the accuracy or
completeness of the SIP documents, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
the SIP documents. Prospective purchasers of the securities offered hereby
should conduct their own due diligence on the accuracy of the information
relating to the securities. If you do not understand the contents of the SIP
documents you should consult an authorized financial adviser.

 

 

 

-5-



--------------------------------------------------------------------------------

FOR UK EMPLOYEES ONLY

This document does not have regard to the specific investment objectives,
financial situation and particular needs of any specific person who may receive
it. Recipients should seek their own financial advice.

The Award(s) are subject to the terms and conditions set forth in the SIP and
the Award Agreement(s). The price of shares and the income from such shares (if
any) can fluctuate and may be affected by changes in the exchange rate for U.S.
Dollars. Past performance will not necessarily be repeated. Levels and bases of
taxation may change from time to time. Investors should consult their own tax
advisers in order to understand tax consequences. GS Inc. has (and its
associates may have) a material interest in the shares and the investments that
are the subject of this document.

 

 

Signature:  

 

    Date:  

 

Print Name:  

 

    Employee ID #:  

 

 

-6-